Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 5/25/2022 is acknowledged. Claims 16-20 were further canceled by the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear if the text in the parentheses is limiting or if merely provides examples of potential species. For example, claim 8 recites “resistant dextrins(e.g., soluble corn fiber, soluble wheat fiber, soluble tapioca fiber)”. It is unclear if the resistant dextrin must be one of the listed dextrins or any resistant dextrin can meet the claim. 
Claim 12 recites the limitation "carbohydrate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk(US 5505982).
Regarding claims 1-3, Krawczyk teaches a fat continuous chocolate confection comprising 3 to 30 wt.% of a cellulose/surfactant composite, 15 to 30 wt.% fat, and 0.5 to 50 wt.% sweetener(col 8, line 27-35, claim 1). Krawczyk teaches that the composite ideally comprises minimal amount of surfactant at an amount of 1 wt.%(col 4, line 30-62). Therefore, with 1 wt.% surfactant, the confection comprises essentially the full amount of 3 to 30% cellulose insoluble fiber. 
	Regarding claims 4 and 5, Krawczyk teaches that the sweetener can comprise aspartame and Ace-K and does not require the presence of sugar alcohol(col 9, line 40-45). 
	Regarding claim 6, Krawczyk teaches that the fat can comprise cocoa butter(example 6).
	Regarding claims 7 and 8, Krawczyk teaches that confection can comprise polydextrose which is a soluble fiber(col 9, line 40-45). Krawczyk teaches the polydextrose also functions as a sweetener and is to be included in an amount of 0.5 to 50%(claim 1).
Regarding claim 9, Krawczyk teaches that the confection comprises 3 to 30% cellulose insoluble fiber due to minimal presence of the surfactant in the composite(claim 1). Soluble fiber is not required in the composition. Therefore, the composition comprises 3 to 30% total fiber, which overlaps the claimed range of between 24 wt.% to 86 wt.% and renders it obvious. 
	Regarding claim 10, Krawczyk teaches that the confection comprises 3 to 30% cellulose which is the only carbohydrate required in the confection. Krawczyk further teaches that the confection comprises 15 to 30% fat(claim 1). Therefore, the ratio of carbohydrate to fat is 1:10 to 2:1, which overlaps the claimed range of 1.7:1 to 6:1 and renders it obvious. 
	Regarding claim 11, Krawczyk does not require the presence of starch since it is only present as an optional ingredient in compositions like salad dressing(example 20). Therefore, the chocolate composition is “starch-free” as claimed. 
	Regarding claim 13, Krawczyk teaches that the fat continuous confection comprises 180 to 415 calories(kcal) per 100g(claim 4) which equates to 1.8kcal/g to 4.15kcal/g.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk(US 5505982) in view of Hanselmann(US 2006/0121175).
	Krawczyk is silent on the water activity of the fat continuous chocolate product. Hanselmann teaches chocolate products with low water activity of less than about 0.65. Hanselmann that the texture of the chocolate product can vary depending on the water activity. For example, chocolate product having a water activity (Aw) of about 0.85 is typically a creamy, smooth paste, while at an Aw of about 0.6 it is rather chewy, like a caramel, and at about 0.3 it is crisp and brittle, like a dried chip. Hanselmann further teaches that a low water activity can reduce or eliminate microbiological growth(paragraph 5, claim 34). It would have been obvious to adjust the water activity of the chocolate product to an amount not exceeding 0.7 in order to reduce or eliminate microbiological growth and achieve the desired texture. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk(US 5505982) in view of Morely(US 4565702)
Regarding claim 14, Krawczyk does not specifically teach that the fat continuous confection comprises composite particles having a core made of insoluble dietary fiber particles, the core being at least in part coated by a shell made of soluble fiber. However, Morely teaches a dietary fiber composition that comprises a core made of insoluble dietary fiber particles and a coating of soluble dietary fiber(abstract). Morely teaches that the fiber composition has a smooth, non-fibrous texture and mouthfeel(col 3, line 52-59). It would have been obvious to coat the insoluble cellulose fiber of Krawczyk with a soluble fiber in order to provide a smooth, non-fibrous texture and mouthfeel as taught in Morely. 
	Regarding claim 15, Krawczyk teaches that the cellulose insoluble fiber/surfactant composition has a particle size of about 1 to about 25 microns in order to blend into the fat product(col 3, line 3-6). It would have been obvious to have the cellulose, surfactant, and soluble fiber composite particles have a similar size of a D90 of less than about 85 microns in order to be consistent with the disclosure of Krawczyk. Krawczyk is silent on the specific surface area of the composite particles. However, since Krawczyk and Morely teach the same insoluble and soluble fiber structure as claimed with the same particle size, one of ordinary skill in the art would expect the composition particles to have the same specific surface area as claimed. Furthermore, it would have been obvious to adjust the specific surface area depending on the texture desired in the final food product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791